[Wednesday, May 15th, 1799.]Braxton appealed from the Court of Chancery, to this Court; and then died. As no person would take administration on his estate, it was committed by the Hustings Court, to the Serjeant of the city, agreeable to the act of Assembly. Rev. Cod. 176, § 61.A scire facias was moved for against the Serjeant, to revive the appeal.The Court thought it was a case not provided for, by the act of Assembly. And nothing was taken by the motion. *N. B. The cause lay over for several terms; and, at length, was finally abated.